Title: To George Washington from Jonathan Boucher, 3 May 1771
From: Boucher, Jonathan
To: Washington, George



Dear Sir
Annapolis, May the 3d 1771.

I have seldom found myself worse disposed to write, than I now am; being exceedingly displeased with Mr Custis, that,

according to my express Desire to Him, He is not here Himself, to write & put both Yourself & his Mother out of all further Anxiety on his Account. On Saturday last, He sent Me word, He would come down on the Monday, but the Doctor being of Opinion that possibly He might give some alarm to the People here, advis’d Me to let Him remain a few Days longer. I did so; & it having happened that a Mr Gough, a Gentleman of Rank & Fortune of his Acquaintance in Baltimore, was to be married either Yesterday or to-Day, I take it for granted He has been prevail’d upon to stay on that account. For I have seen a Gentleman of Baltimore, who tells me He was quite well on Wednesday. So that there wants nothing but Himself to say so, to put every Thing out of all Doubt. And this being the Case, I guess You will continue to think it right still to forbear mentioning it to Mrs Washington, till the next Week, when (shou’d He not have wrote You from Baltimore, as I hardly dare to hope He has) We will assuredly both write. In the mean Time, I thought it wou’d be more acceptable to You to have Ev’n this imperfect Acct, than none at all. I am Yr most Obedt & very Humble Servt

Jonan Boucher

